United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
J.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2370
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2010 appellant filed a timely appeal from a June 24, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for compensation.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty, causally related to factors of her federal employment.
On appeal, appellant contends that, due to her job requirements, her original injury did
not heal properly. She contended that the medical evidence established that she had permanent
damage and tendinitis but was denied medical attention.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2010 appellant then a 39-year-old transportation security officer, filed a
claim alleging that on March 22, 2010 she sustained a recurrence of a disability due to a
December 29, 2009 employment injury.2 She had returned to work with no limitations after the
initial injury but continued to work with extreme pain which progressed and she requested easier
job assignments. Appellant noted that her injury was to her foot and ankle. She noted that, after
she returned to work, she walked excessively through the workday which aggravated her
condition.
In support of her claim, appellant submitted various reports from the South Bay Family
Medical Group. In a December 30, 2009 report, Dr. Richard Zhen Lu, a Board-certified
internist, noted pain in limb, status post work-related injury and right foot and ankle pain. He
obtained a history of a December 28, 2009 injury sustained when a heavy bag landed on
appellant’s right foot and ankle. In a January 13, 2010 report, appellant was released to return to
work with no restrictions. In a March 22, 2010 report, Dr. Scott Tong, a Board-certified family
practitioner, assessed her with pain in her limb and prescribed medication. He noted that
appellant has had right foot ankle pain since a December 2009 incident when an 80-pound bag
fell on her. In an accompanying work capacity evaluation, Dr. Tong took her off work from
March 22 through April 15, 2010. In an April 14, 2010 report, he assessed: “[ankle] [injury]
[c]omments: occurred at work in LAX.” Dr. Tong conducted a musculokeletal examiation of
the right ankle and noted some tenderness in the lateral malleolus. In a March 22, 2010
supplemental report, the South Bay Family Medical group indicated that appellant was off work
due to right ankle and foot pain.
A magnetic resonance imaging (MRI) scan was obtained on April 2, 2010. It was
interpreted by Dr. David N. Stone as follows: At the lateral malleolus there was magnetic
susceptibility artifact that suggested prior trauma; at the lateral malleolus the talofibular ligament
was not seen and might be torn; and to the posterior there was a prominent os trigonum with
irregularity at the synchondrosis.
In a May 26, 2010 memorandum, the claims examiner noted appellant’s claim of a
recurrence of disability on March 23, 2010. Appellant had a prior claim of traumatic injury to
her right foot and ankle on December 28, 2009. Although she stopped working on the date of
injury, the medical evidence provided a diagnosis of pain in the limb and that appellant could
return to work full duty without restrictions on January 20, 2010. Appellant now claimed that
she performed excessive walking which caused her foot to be aggravated, this constituted a claim
of a new injury and not a recurrence of disability. Accordingly, OWCP adjudicated her claim as
a new occupational disease claim.
By decision dated June 24, 2010, OWCP denied appellant’s claim. It found that,
although she established that excessive walking occurred, the medical evidence did not establish
that her right ankle and foot condition was caused or aggravated by the established work events.
2

OWCP accepted that on December 28, 2009 appellant sustained right ankle and foot contusions when a bag fell
from a cart hitting her right ankle and landing on top of her right foot. It assigned File No. xxxxxx539. OWCP paid
medical expenses and closed the file. It subsequently combined that file with the current file number.

2

LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,4
including that she is an “employee” within the meaning of FECA5 and that she filed her claim
within the applicable time limitation.6 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.7 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.8
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
Causal relationship is a medical issue10 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,11 must be one of reasonable medical certainty,12
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.13

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

See M.H., 59 ECAB 447 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
See 5 U.S.C. § 8101(1).
6

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See Morris Scanlon, 11 ECAB 384, 385 (1960).

13

See William E. Enright, 31 ECAB 426, 430 (1980).

3

A recurrence of disability means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.14
ANALYSIS
Appellant alleged that, on March 22, 2010, after returning to regular work following a
December 28, 2009 employment injury, she sustained a recurrence of disability to her right foot
and ankle due to excessive walking in her work as a transportation security officer. To the extent
that appellant’s disability was aggravated by new employment exposure, any resulting disability
would be considered a new injury and not a recurrence.15 The Board notes that OWCP properly
adjudicated appellant’s claim as one for a new occupational disease based on excessive walking
in her federal employment.
The Board finds that appellant has not submitted sufficient medical evidence in support
of her claim. The medical evidence of record does not establish that appellant sustained a new
injury as a result of extensive walking after her return to work.
The record indicates that appellant was released to return to work following the injury
December 2009 with no restrictions as of January 13, 2010. Subsequently, Dr. Tong’s reports
addressed appellant’s right foot pain since the December 28, 2009 employment injury and
reviewed a history of the original traumatic injury. The March 22, 2010 report from South Bay
Medical Group indicated that appellant was seen for right ankle and foot pain. Neither of these
reports discuss appellant’s claim of extensive walking or whether her present condition was
related to this employment factor. The MRI scan report of April 2, 2010 does not address causal
relationship. Accordingly appellant has not submitted adequate rationalized medical evidence to
establish that she was injured as a result of extensive walking in her federal employment.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.16 An award of compensation may not
be based on surmise, conjecture, speculation or on the employee’s own belief of causal
relation.17 OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

20 C.F.R. § 10.5(x).

15

L.M., Docket No. 10-464 (issued November 18, 2010).

16

Daniel O. Vasquez, 57 ECAB 559 (2006).

17

D.D., 57 ECAB 734 (2006).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty, causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2010 is affirmed.
Issued: August 3, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

